PER CURIAM:
Lazona Gale Spears appeals the district court’s orders granting Defendants’ motion for summary judgment and dismissing her civil action alleging claims arising from her employment, and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Spears v. Betsy Johnson Health Care Sys., Inc., No. CA-01-962-5-BO (E.D.N.C. Feb. 3 & Apr. 11, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED